ESCROW AGREEMENT

This ESCROW AGREEMENT (the “Agreement”) is made and entered into on June  17,
2008, by and among INTREPID TECHNOLOGY AND RESOURCES INC. (the "Company"), YA
GLOBAL INVESTMENTS, L.P., (the “Buyer”), YORKVILLE ADVISORS, LLC (“Investment
Manager”), and DAVID GONZALEZ, ESQ., as escrow agent (the “Escrow Agent”).  The
Company, the Buyer, and Yorkville may be referred to individually as a “Party”
or collectively as the “Parties.”  All capitalized terms used herein but not
defined herein shall have the meanings ascribed to them in that certain
Securities Purchase Agreement dated June 17, 2008, entered into by and between
the Company and the Buyer (the “Securities Purchase Agreement”).

R E C I T A L S

WHEREAS, the Company and the Buyer have entered into a Securities Purchase
Agreement, pursuant to which the Company shall issue and sell to the Buyer, and
the Buyer shall purchase from the Company, certain securities (the
“Securities”);

WHEREAS, at all times while the Buyer holds any of the Securities, the
Investment Manager shall perform monitoring and managing services for the Buyer
in connection with the Buyer’s purchase and investment in the Securities and the
Buyer’s rights and obligations under the Securities Purchase Agreement and other
related documents and agreements, and during such time, the Investment Manager
shall be paid on a monthly basis, a fee from the Buyer for services performed;

WHEREAS, pursuant to the Securities Purchase Agreement, the Parties desire that
the Monitoring Fees (as defined in the Securities Purchase Agreement) be
deposited into a segregated escrow account to be held by the Escrow Agent and
disbursed to the Investment Manager on a monthly basis as set forth in this
Agreement as it performs its monitoring and managing services for the Buyer;

WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the Monitoring
Fees deposited with it hereunder in accordance with the terms of this Agreement.




A G R E E M E N T

NOW THEREFORE, for and in consideration of the foregoing, the mutual covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

1.

Appointment of Escrow Agent

.  The Company, the Buyer, and the Investment Manager hereby mutually appoint
and designate the Escrow Agent to receive, hold and release, as escrow agent,
the Escrow Funds (as defined below) and Escrow Agent hereby accepts such
appointment and designation, all in accordance with the terms hereof.  

2.

Escrow Delivery

.   

2.1. Escrow Funds.  Escrow Agent is hereby authorized and directed to use its
bank account as an escrow account for purposes of this Agreement.  The Company
shall deposit into the Escrow Account all of the Monitoring Fees in accordance
with the terms and conditions of Section 4(g)(ii) of the Securities Purchase
Agreement (such Monitoring Fee funds actually deposited into the Escrow Account
shall be referred to as the "Escrow Funds").  Such Escrow Funds shall be wired
to the following account in accordance with the wire instructions below and
shall be held by Escrow Agent and released only in accordance with the terms of
this Agreement.

Bank:

Wachovia, N.A. of New Jersey















Routing #:

031201467

Account #:

2000014931121

Name on Account:

David Gonzalez Attorney Trust Account

Name on Sub-Account:

Intrepid/Monitoring Fee

 

3.

Conditions of Escrow.

3.1. The Escrow Deposit

.  Escrow Agent shall hold the Escrow Funds until all funds have been disbursed
in accordance with this Agreement (the “Term”) for the benefit of the Buyer. The
Escrow Funds shall be deposited into the Escrow Account by the Company and the
Buyer as set forth in the Securities Purchase Agreement.  Upon each deposit into
the Escrow Account, the Buyer shall provide to the Escrow Agent a completed
Monitoring Fee Schedule in the form attached hereto as Exhibit A (a “Monitoring
Fee Schedule”) with respect to such deposit into escrow setting forth the date
and amount of such deposit and the schedule of disbursements to be made from
escrow.  

3.2. Release of Escrow Funds

.   The Escrow Agent shall disburse the Escrow Funds in accordance with the
following procedures:  

(i)

The Escrow Agent shall disburse the designated portion of the Escrow Funds to
the Investment Manager in the amounts and at the times set forth on the
Monitoring Fee Schedules promptly upon receipt from the Buyer of a signed
written instruction directing the Escrow Agent to make such disbursement.  In
disbursing Escrow Funds, the Escrow Agent is authorized to rely upon such
written instruction from the Buyer and may accept any signatory from the Buyer
that Escrow Agent has on file.       

(ii)

In the event that the Securities are Fully Retired (as defined in the Securities
Purchase Agreement) prior to the full disbursement of all the Escrow Funds, the
Buyer and the Company shall execute a joint written instruction directing the
Escrow Agent to disburse the remaining Escrow Funds to the Company, or to such
other Person as set forth in such joint written direction, provided however, the
Buyer may instruct, by delivery of a signed written instruction, which the
Buyer, in its sole determination  may provide, the Escrow Agent to disburse all
or a portion of the remaining Escrow Funds to the Buyer, which amount shall be
credited to any fees, costs, expenses, or other amounts owed to the Buyer from
the Company pursuant to the Securities, the Securities Purchase Agreement, or
any related documents after the Securities are Fully Retired, so long as the
Buyer first provides the Company with advanced written notice of such amounts
owed to it and provides the Company with five business days to directly pay such
amounts to the Buyer.   

3.3. Conflict

.  If a controversy arises between the Parties concerning the release of the
Escrow Funds hereunder, they shall notify Escrow Agent.  In that event (or, in
the absence of such notification, if in the good faith judgment of Escrow Agent
such controversy exists), Escrow Agent shall not be required to resolve such
controversy or take an action but shall be entitled to await resolution of the
controversy by joint written instructions from the Parties or may immediately
return the Escrow Funds to the respective Parties, in which event Escrow Agent
shall have no further liability hereunder.  If a suit is commenced against
Escrow Agent, it may answer by way of interpleader and name the Parties as
additional parties to such action, and Escrow Agent may tender the Escrow Funds
into such court for determination of the respective rights, titles and interests
of the Parties.  Upon such tender, Escrow Agent shall be entitled to receive
from the Parties its reasonable attorneys’ fees and expenses incurred in
connection with said interpleader action or in any related action or suit.  If
and when Escrow Agent shall so interplead such Parties, or either of them, and
deliver the





2













Escrow Funds to the clerk of such court, all of its duties hereunder shall
cease, and it shall have no further obligation in this regard.

3.4. Cause of Action.

The Company agrees and acknowledges that in no event shall it have any cause of
action, standing, claim, or any other rights against the Buyer or the Investment
Manager with respect written instructions provided by the Buyer or disbursements
made to the Investment Manager in accordance with Section 3.2. hereunder.    

4.

Escrow Agent

.  

4.1. Liability of Escrow Agent

.  The Parties acknowledge, understand and agree that Escrow Agent has accepted
Escrow Agent’s appointment under this Agreement and shall perform and satisfy
Escrow Agent’s duties, liabilities and obligations under this Agreement only as
an accommodation to the Parties.  The Parties, jointly and severally, hereby
indemnify Escrow Agent and each representative of Escrow Agent and hereby agree
to hold Escrow Agent and each such representative free and harmless from and to
defend and protect Escrow Agent and such representative against any claim made,
asserted or threatened against Escrow Agent or such representative (including
any such claim made, asserted or threatened by the Parties), and any claim
incurred by Escrow Agent or such representative, excluding, however, any claim
arising from the gross negligence, willful misconduct, criminal conduct or
intentionally tortuous conduct of Escrow Agent or such representative.

4.2. Proceeding

.  Escrow Agent, in Escrow Agent’s sole discretion, may commence any judicial
proceeding necessary or appropriate to determining the respective rights of the
Parties under this Agreement or to interpreting or enforcing any term, condition
or other provision of this Agreement.  The Parties shall jointly and severally
be liable for any and all costs and expenses (including attorneys fees, expert
witness fees, accounting fees and related costs) incurred by Escrow Agent in
connection with such proceeding.

5.

Termination.

  This Agreement shall be terminated upon the occurrence of any one of the
following: (i) the release of all the Escrow Funds in accordance with the terms
and conditions of Section 3 hereof; or (ii) otherwise by written mutual consent
signed by the Parties.

6.

Notice

.  All notices, demands, requests, or other communications which may be or are
required to be given, served or sent by any of the Parties or the Escrow Agent
to any other party  pursuant to this Agreement shall be in writing and shall be
hand delivered (including delivery by courier), sent by facsimile, sent by a
nationally recognized overnight delivery service, or mailed by first-class,
registered or certified mail, return receipt requested, postage prepaid,
addressed to the parties last known address or such other address as the
addressee may indicate by written notice to the other Parties or the Escrow
Agent.  Each notice, demand, request or communication that is given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt or the affidavit of messenger being deemed
conclusive but not exclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.

7.

Benefit and Assignment

.  None of the Parties may assign this Agreement without the prior written
consent of all Parties and the Escrow Agent.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns as permitted hereunder.  No person or entity other than
the Parties and their respective successors and assigns is or shall be entitled
to bring any action to enforce any provision in this Agreement against any of
the Parties, and the covenants and





3













agreements set forth in this Agreement shall be solely for the benefit of, and
shall be enforceable only by, the Parties or their respective successors and
assigns.

8.

Entire Agreement; Amendment

. This Agreement, along with the Purchase Agreement and any other agreement
executed on the date hereof between the Parties, contains the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior oral or written agreements, commitments or understandings with respect to
such matters.  This Agreement may not be changed orally, but only by an
instrument in writing signed by the Party against whom enforcement of any
waiver, change, modification, extension or discharge is sought.

9.

Headings

.  The headings of the sections and subsections contained in this Agreement are
inserted for convenience only and do not form a part or affect the meaning,
construction or scope thereof.

10.

Governing Law; Venue

.  This Agreement shall be governed and constructed under and in accordance with
the laws of the State of New Jersey (but not including the conflicts of laws and
rules thereof).  For purposes of any action or proceeding involving this
Agreement each of the parties to this Agreement expressly submits to the
jurisdiction of the federal and state courts located in the State of New Jersey
and consents to the service of any process or paper by registered mail or by
personal service within or without the State of New Jersey in accordance with
applicable law, provided a reasonable time for appearance is allowed.  Each
Party hereby acknowledges that Hudson County, New Jersey is the proper venue for
any action brought hereunder.

11.

Signature in Counterparts

.  This Agreement may be executed in separate counterparts, none of which need
contain the signature of all parties, each of which shall be deemed to be an
original and all of which taken together constitute one and the same instrument.
 It shall not be necessary in making proof of this Agreement to produce or
account for more than the number of counterparts containing the respective
signatures of, or on behalf of, all of the parties hereto.

12.

Attorney’s Fees

.  Should any action be commenced between any of the Parties concerning the
matters set forth in this Agreement or the right and duties of any other Party
in relation thereto, the prevailing Party in such action shall be entitled, in
addition to such other relief as may be granted, to a reasonable sum as and for
its attorney's fees and costs; except that Escrow Agent’s attorney’s fees and
costs incurred in connection with disputes arising hereunder between Company,
the Buyer, and the Investment Manager shall be paid by Company, the Buyer and
the Investment Manager as otherwise provided herein.

13.

Conflict Waiver.  The Company hereby acknowledge that the Escrow Agent is
general counsel to the Buyer, a partner of the Investment Manager and counsel to
both the Buyer and the Investment Manager  in connection with the transactions
contemplated and referred herein.  The Company agrees that in the event of any
dispute arising in connection with this Agreement or otherwise in connection
with any transaction or agreement contemplated and referred herein, the Escrow
Agent shall be permitted to continue to represent the Buyer and the Investment
Manager and the Company will not seek to disqualify such counsel.  The Company
waives any right to seek the disqualification of Escrow Agent to act as legal
counsel to the Buyer or the Investment Manager as a result of Escrow Agent’s
duties hereunder.  The Buyer and the Investment Manager hereby consents to
Escrow Agent acting as escrow agent pursuant to the terms of this Agreement and
hereby acknowledge that in so acting, Escrow Agent shall be bound to act in
accordance with this Agreement and not in the best interest of the Buyer or the
Investment Manager and may be required to enforce its rights under this
Agreement against the Buyer or the Investment Manager.  The Buyer or the
Investment Manager further acknowledges and agrees that all communication
delivered to Escrow Agent in





4













furtherance of this Agreement or Escrow Agent’s duties hereunder may not be kept
confidential by Escrow Agent and may not be protected by the attorney-client
privilege.  The Buyer or the Investment Manager hereby waive the conflict of
interest and any potential conflict of interest that may arise as a result of
Escrow Agent’s performance of its duties or exercise of its rights under this
Agreement.  

[Remainder of Page Intentionally Left Blank]








5
















IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered in its name and on its behalf, all as of the date and
year first above written.

“Company”

INTREPID TECHNOLOGY  AND  RESOURCES, INC.




By:

/s/ John D. Haffey

Name:

John D. Haffey

Title:  

CEO




 




“Buyer”




YA GLOBAL INVESTMENTS, L.P.




By: Yorkville Advisors, LLC

Its:  Investment Manager




By:___/s/ Mark Angelo_____________

Name: Mark Angelo

Title:  Portfolio Manager










“Investment Manager”




YORKVILLE ADVISORS, LLC




By:___/s/ Mark Angelo_____________

Name: Mark Angelo

Title:  Portfolio Manager







“Escrow Agent”




By:

/s/ David Gonzalez

Name:

David Gonzalez, Esq.





6







EXHIBIT A




MONITORING FEE SCHEDULE







To:

Escrow Agent




In accordance with the Agreement, upon each deposit into the Escrow Account, the
Buyer shall provide to the Escrow Agent a completed Monitoring Fee Schedule with
respect to such deposit into escrow setting forth the date and amount of such
deposit and the Schedule of Disbursements to be made to the Investment Manager
from the Escrow Account.  Below please find the Monitoring Fee Schedule in
connection with the Monitoring Fee to be deposited into the Escrow Account
pursuant to a Closing under the Securities Purchase Agreement:    










Part I.  Deposits of Monitoring Fee Into Escrow Account




Deposit Into Escrow Account

$37,500.00

Date of Deposit

_June _17,  2008___













Part II.  Schedule of Disbursements to Investment Manager From Escrow Account







Initial Deposit

 

$37,500

July 1, 2008

$27,500

$10,000

January 1, 2008

$1,667

$8,333

February 1, 2008

$1,667

$6,667

March 1, 2008

$1,667

$5,000

April 1, 2008

$1,667

$3,333

May 1, 2008

$1,667

$1,667

June 1, 2008

$1,667

$0






